10
11
12

14
15
16
17
18
19
20
21
22

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
>1< »1< >1=

SCOTTSDALE INSURANCE Case No. 2117-cv-02036-APG-GWF
COMPANY,

Plaintiff, ORDER VACATING TRIAL SETTING

v.

SFC)RCE ASSETS LLC, et al.,

Defendants.

 

 

The partial government shutdown is placing significant restrictions on the court’s
resources. Court staff are being partially furloughed, the court is not holding hearings on
Wednesdays, and we are not allowed to pay jurors (which would impose additional hardships on
persons selected to serve as jurors in this civil case). ln addition, there is a pending motion for
partial summary judgment that has yet to be decided. Thus, good cause exists to continue the
trial of this matter. Although the trial is scheduled to begin two weeks from today and the
shutdown may be resolved by then, I recognize that it takes time and planning to prepare for trial
and to clear schedules to accommodate trial. With no sign of a resolution of the shutdown on the
horizon, it serves judicial economy and justice to provide this advance notice of this continuance

IT IS HEREBY ORDERED that the trial set for January 28, 2019 at 9:00 a.m. and the
calendar call set for January 22, 2019 at 2:30 p.rn. are vacated. The parties shall submit a new
Joint Pretrial Order within 30 days after a ruling on the pending motion for partial summary

judgment

DATED this 16th day of January, 2019.
/>
/‘//»/”“

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

